Citation Nr: 1019381	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from January 1989 to 
June 1989, and active duty from December 1990 to June 1991.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran's appeal originally included a claim for service 
connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD was granted in a May 2008 rating 
decision.  Because the grant of service connection 
constitutes a full grant of the benefit sought on appeal, the 
PTSD issue is no longer on appeal.

In August 2008, the Board remanded the Veteran's claim for 
additional development.


FINDING OF FACT

The Veteran does not have a chronic disability resulting from 
an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness; the Veteran's symptoms have been 
attributed to known clinical diagnoses.


CONCLUSION OF LAW

The Veteran does not have a chronic disability resulting from 
an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claim on appeal has 
been accomplished.  Through a December 2005 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  While the notice did not 
refer to criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), these questions are not now before the 
Board.

The Board also finds that the December 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Loma Linda VA Medical Center (VAMC) and a Dr. S. as treatment 
providers.  Available records from those treatment providers 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

The Veteran contends that he has chronic rashes, memory loss, 
and fatigue as a result of his service in the Southwest Asia 
theater of operations during the Persian Gulf War.

VA regulations provide that compensation will be paid to a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability:  
(1) became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and (2) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (a).  A qualifying 
chronic disability means a chronic disability resulting from:  
(1) an undiagnosed illness; or (2) one of three medically 
unexplained chronic multi-symptom illnesses defined by a 
cluster of signs or symptoms: chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  Id.  The term 
medically unexplained chronic multi-symptom illness means a 
diagnosed illness without conclusive patho-physiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Id.

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Id.

A review of the Veteran's STRs reveals no complaints of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness.  

A review of the Veteran's post-service medical records 
reveals that memory loss was attributed to a diagnosis of 
PTSD in an April 2008 VA examination report and sleep 
disturbances causing fatigue were attributed to a diagnosis 
of PTSD in an April 2008 treatment record from the Loma Linda 
VAMC.  Additionally, rashes have been diagnosed as nummular 
eczema in a September 2006 treatment record from the Loma 
Linda VAMC.  An October 2006 treatment record from the Loma 
Linda VAMC includes the results of a neurology consultation, 
which documents problems with numbness and tingling of the 
lower extremities.  Following examination, no explanation or 
diagnosis for the symptoms was provided other than lower 
extremity paresthesia and possible small-fiber peripheral 
neuropathy.  However, a December 2006 nerve conduction study 
(NCS) report indicates normal results stating, "[t]his 
normal NCS of the lower extremities does not show evidence of 
a distal large-fiber sensory motor peripheral neuropathy." 

In February 2009, pursuant to the Board's August 2008 remand, 
the Veteran was scheduled a VA examination in connection with 
this claim.  (At the time of the February 2009 examination, 
the results of the December 2006 NCS were not part of the 
evidence of record.)  The Veteran reported to the physical 
examination portion of the examination; however, the Veteran 
failed to report to the scheduled nerve conduction 
examination portion.  Therefore, the February 2009 examiner 
was unable to resolve the issue of whether there is an 
undiagnosed illness.  The provisions of 38 C.F.R. § 3.655 
provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  See 38 C.F.R. § 3.655(b) (2008).  

Nonetheless, following the February 2009 VA examination, the 
Veteran sought treatment for his leg symptoms at the Loma 
Linda VAMC.  A November 2009 treatment record indicates a 
diagnosis of peripheral neuropathy of both feet and a 
February 2009 treatment record attributes the Veteran's 
symptoms to sciatica related to the Veteran's long history of 
low back pain.

Therefore, all of the Veteran's claimed symptoms have been 
attributed to a clinical diagnosis.  Thus, the theory that 
the Veteran has an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness related to the 
Veteran's service in Southwest Asia does not have merit.  For 
all the foregoing reasons, the Board finds that the Veteran's 
claim on appeal must be denied.  See 38 C.F.R. §§ 3.317.

While the Board does not doubt the sincerity of the Veteran's 
belief that he has an undiagnosed illness or medically 
unexplained chronic multi-symptom illness related to his 
service in Southwest Asia, as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
medical treatment providers clearly took into account the 
Veteran's complaints and contentions and arrived at medical 
conclusions contrary to the claims-specifically attributing 
claimed symptoms to known clinical diagnoses, none of which 
was a multi-symptom illness as defined by § 3.317.  The Board 
relies on the medical treatment providers opinions as they 
are based on objective evidence and the Veteran's assertions 
and because of their expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


